IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-51282
                         Conference Calendar



UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,

versus

AGUSTIN CRUZ-AGUILAR,

                                            Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-00-CR-184-ALL
                       --------------------
                          August 21, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Agustin

Cruz-Aguilar has moved to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).     Cruz has

not filed a response.    Our independent review of the brief and

the record discloses no nonfrivolous issue for appeal.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.    5th Cir. R. 42.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.